Citation Nr: 0332113	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of 
compression fractures of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel
INTRODUCTION

The appellant had periods of service with the Kansas Air 
National Guard from September 1981 to September 1998.  The 
appellant had verified periods of inactive duty for training 
(INACDUTRA) from October 1996 through September 1997. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (M & 
ROC) in Wichita, Kansas, which denied the appellant's claim 
seeking entitlement to service connection for compression 
fractures from osteoporosis.  

On February 14, 2000, the appellant appeared and testified at 
a personal hearing.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The appellant did not incur an injury while on INACDUTRA 
that resulted in disabling residuals of a cervical fracture.

2.  The appellant does not have disabling residuals of a 
cervical fracture.


CONCLUSION OF LAW

Residuals of compression fractures of the cervical spine were 
not incurred while on INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant's September 1981 enlistment examination report 
indicated clinically normal upper extremities and a 
clinically normal spine, other musculoskeletal.  According to 
the appellant's medical history report at the time, he never 
had and did not presently have any recurrent back pain, or 
any bone, joint or other deformity.  Medical history reports 
dated June 1982 and June 1983 did not indicate any 
significant illness or injury since the appellant's last 
physical exam.  

The appellant's May 1986 periodic exam indicated clinically 
normal upper extremities and a clinically normal spine, other 
musculoskeletal.  According to the appellant's medical 
history report at the time, he never had and did not 
presently have any recurrent back pain, or any bone, joint or 
other deformity.  

Private medical reports indicated that the appellant was 
treated in October 1987 for a back injury resulting from a 
fall.

The appellant's January 1992 periodic exam indicated 
clinically normal upper extremities and a clinically normal 
spine, other musculoskeletal.  According to the appellant's 
medical history report at the time, he never had and did not 
presently have any bone, joint or other deformity.  The 
appellant indicated that he either previously had or 
currently had recurrent back pain. 

The appellant's November 1996 periodic exam indicated 
clinically normal upper extremities and a clinically normal 
spine, other musculoskeletal.  According to the appellant's 
medical history report in December 1997, the appellant 
indicated that he sometimes experienced neck pain, on the 
right side.  It was noted that he saw a chiropractor in 1987, 
and had seen several doctors since March 1997 for problems 
regarding the upper right side of his back and neck.

Treatment records dated March 1997 showed that the appellant 
complained of pain in the upper back on the right.  He had 
some tingling in his fingers, and stated that he had been 
very active and lifting, but denied any knowledge of an 
incident.  Thoracic spine muscle spasms were noted in the 
right rhomboid area, with tenderness to deep palpation.  In 
April 1997, private physician Dr. T. K. noted that the 
appellant had pain in his right shoulder blade for the past 
three weeks.  The appellant was on medication, and recently 
had increased pain.  No known injury was noted.  The 
appellant continued to have back and neck pain throughout 
April 1997.  Dr. T. K. concluded that the appellant had 
radicular pain in the neck, and cervical disc herniation.  In 
May 1997, the appellant had nerve irritation within the 
cervical region.  He had intermittent numbness in the arm and 
forearm.  The assessment was radiculopathy with cervical disc 
herniation.

In May 1997, private physician Dr. L. K. evaluated the 
appellant's neck and right arm pain.  Neurologically, the 
appellant had reduced sensation of pin prick in the C6 nerve 
root distribution, as well as a positive foraminal 
compression sign.  There were no other clear cut 
abnormalities.  Cervical spine x-rays were regarded as 
relatively normal.  Dr. L. K. suspected that the appellant 
had a cervical disc herniation.  A cervical spine MRI was 
performed.  No abnormal signal with the cervical spinal cord 
was observed.  No abnormal marrow replacement within the 
cervical vertebra was observed.  No significant abnormality 
was noted on the cervical spine MRI.  Dr. L. K. informed the 
appellant in June 1997 that the MRI revealed no evidence of 
disk herniation.

The appellant consulted private physician Dr. R. M. in June 
1997.  He complained of neck pain that radiated into the 
right shoulder.  The physician stated that an MRI was unable 
to demonstrate any significant abnormality.   

Dr. T. K. indicated in August 1997 that the appellant had a 
previous history of neck injury, resulting in a disc 
herniation for which he had been seeing Dr. L. K.  Onset of 
symptoms was approximately March 1997.  The appellant had 
increased pain.  His work wanted to replace him due to his 
herniated disc condition.  Later in August 1997, Dr. T. K. 
indicated a change in diagnosis from herniated disc down to 
radicular pain, etiology uncertain.  The assessment was 
radicular pain, left arm.    

In September 1997, private physician Dr. S. M. evaluated the 
appellant's right upper back and right arm pain.  The 
appellant revealed that he had significant pain in his back 
for about a month, following a church outing and rolling off 
a ball.  However, the appellant had no back problems between 
the fall of 1996 and March 1997.  Dr. S. M.'s review of the 
appellant's medical history indicated muscle spasm in the 
cervical spine and upper thoracic spine.  An upper thoracic 
spine x-ray was ordered.  The impression was mild upper 
thoracic scoliosis, convex to the patient's left, as 
described.  There were minimal compression deformities at the 
T2 level on the  prior MRI, with suggestion of some mild 
vertebral body height loss at the T5 level.  A DEXA scan was 
performed in October 1997, and it showed osteoporosis in the 
spine.  

In October 1997, Dr. T. K. treated the appellant.  According 
to the "subjective" portion of the report, the appellant 
had a recent compression fracture.  Objective findings 
indicated that the appellant experienced radicular pain with 
resulting spasm.  His neck examination was negative.  There 
was no tenderness to palpation of the lumbar, vertebrae or 
hips.  Dr. T. K.'s impression was osteoporosis, thoracic 
compression fracture and radicular pain secondary to the 
thoracic compression fracture.

According to an October 1997 report, Dr. S. M. indicated that 
multiple MRI images of the thoracic spine were performed.  
Visualized spinal cord was within normal limits with no 
evidence of abnormal signal.  His impression was no evidence 
of disc herniation with normal appearing thoracic cord. 

Dr. T. K. reviewed the appellant's medical history in 
December 1997.  He indicated that a thoracic magnetic 
resonance imaging (MRI) showed no evidence of abnormalities.  
A cervical CT with a myelogram was reportedly without 
abnormalities.  A bone scan showed normal density in the 
arms.  There was marked decreased density throughout the 
lumbar vertebrae.  Lab studies showed a normal inflammatory 
profile.  Symptomatically, Dr. T. K. stated that the 
appellant showed evidence of C-7, C-8 radiculopathy.  An 
evaluation by a neurologist confirmed the cervical 
radiculopathy suspected at C-7, C-8.  The etiology of this 
had yet to be determined.  Dr. T. K. concluded that the 
appellant had two separate problems.  He had osteoporosis 
that had been diagnosed by a bone scan.  He also had 
radicular pain that developed in the C-7, C-8 area.  The 
radicular pain improved in response to medications.  The 
osteoporosis was related directly to the appellant's 
allergies and use of steroids for respiratory problems.

In December 1997, the Medical Board diagnosed the appellant 
with back and neck pain.  According to the report, the stated 
date of origin of his back and neck problems was 1996.  His 
back and neck pain existed prior to service, but was not 
permanently aggravated by service.  The appellant was 
recommended for disqualification from continued Air National 
Guard service.

A claim was filed in January 1999.  The appellant indicated 
that he had compression fractures from osteoporosis, and that 
he injured himself in service on April 5, 1997.  In a 
personal statement at the time, the appellant stated that he 
had upper back and neck pain in March 1997.  Dr. T. K. 
diagnosed him in March 1997 with a pulled muscle in the upper 
back.  While performing a mobility exercise during training 
with the Kansas Air National Guard, the appellant claimed 
that he injured his back while carrying a 70 pound mobility 
bag.  His back condition worsened following this incident.  

In August 1999, Dr. T. K. stated that the appellant's use of 
steroids due to allergies and asthma, as well as the 
appellant's activity as some place/point in time caused a 
compression fracture of his cervical vertebra.  The physician 
stated that the appellant's osteoporosis was not in any way 
caused by military service, with the exception of antigen 
exposure and exacerbations of allergies and asthma for which 
he was treated with steroids.  Dr. T. K. concluded that it 
seemed reasonable to assume that the force on the spine that 
was a result of the appellant's work while in the military 
directly caused the compression fractures that were 
potentiated by his osteoporosis.

Dr. T. K. submitted a letter dated January 2000.  He 
indicated that the appellant had a history of multiple 
medical problems that preceded the onset of pain in his 
shoulders.  He also indicated that many physicians have had 
difficulty diagnosing the appellant's symptoms.  Dr. T. K. 
stated that the appellant clearly had a disease process.  
This process was clearly accelerated by the heavy field 
exercises in service that were done at the onset of his back 
symptoms.  The physician concluded that the appellant 
suffered from continued symptoms from that time and had a 
disability directly related to those symptoms.  

The appellant was given a personal hearing in February 2000.  
He recounted the extreme pain he experienced carrying his 
mobility bag during service training in April 1997.  He 
stated that he continued to experience neck and back and arm 
pain to the present.  The arm pain would occur a couple days 
in a row and then a couple times a month.  The appellant 
stated that it was carrying the heavy mobility back in 
service that caused the compression fracture to the cervical 
area of his back.

In March 2001, the Board remanded the case for verification 
of periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in April 1997.  A VA 
examination was also ordered regarding the etiology of the 
appellant's residuals of the compression fractures of the 
cervical spine.  Additional medical records were requested, 
and compliance action requested regarding the VCAA.

Personnel records were received by the M & ROC in July 2002.  
They indicated that the appellant had periods of INACDUTRA 
from October 1996 through September 1997.  This included a 
period of INACDUTRA from April 5, 1997, to April 6, 1997. 

The appellant received a VA spinal examination in May 2003.  
The VA physician reviewed the appellant's C-file.  He 
recounted that the appellant began having neck pain, right 
upper shoulder pain and shoulder blade pain in March 1997.  
During this time, the appellant carried a mobility bag and 
developed muscle pain.  In October 1997, the appellant was 
diagnosed as having a compression fracture.  At the time of 
the May 2003 VA exam, the appellant complained of neck pain 
on the right side of his neck, right shoulder blade pain, and 
pain that sometimes radiated down to his elbow.  Activity 
aggravated his neck pain, and resting improved the pain.

Objective findings indicated full range of motion of the 
appellant's neck with full forward flexion and extension.  
When the appellant reclined, when tilting his head to the 
left, he felt pain over the right side and in the area of the 
right shoulder blade.  He had normal muscle strength in all 
of the muscle groups of the upper extremities.  X-rays, 
including special views or weightbearing films, MRI, 
arthrogram and diagnostic arthroscopy were all preformed.

The same VA physician who performed the May 2003 VA exam 
provided an addendum in June 2003.  Upon review of the 
appellant's cervical spine series of x-rays, the VA physician 
did not find any arthritic changes of the cervical spine.  
The intervertebral disk spaces were well visualized and were 
well open.  There were no signs of spurring, and no signs of 
density or cystic lesion.  The alignment was pretty well 
preserved.  The VA physician did not see any signs of 
fracture on these x-rays or any signs of an old fracture.

Upon review of the cervical spine MRI and thoracic spine MRI, 
the VA physician did not see any signs of nerve impingement 
or of cord impingement.  There was a very mild chronic mid 
and anterosuperior endplate compression deformity of the 
second thoracic.  Otherwise, there was normal MRI of the 
thoracic spine with normal alignment, no spinal stenosis, and 
normal appearance of the thoracic cord.  As far as the 
cervical spine was concerned, it was unremarkable.  There was 
no sign of fracture, no sign of spinal stenosis, and no sign 
of herniated nucleus pulposi.

The VA physician concluded that, in this case, the appellant 
had an alleged injury to his neck while carrying a mobility 
bag when he was in the reserves, in 1997.  He has no sign of 
residual fracture of the spine and no sign of nerve 
compression either of the cervical spine, the thoracic spine, 
or the cervicothoracic junction.  The physician stated that 
it was very difficult for him to relate the appellant's 
present complaint to his episode in 1997.  The physician did 
not have any objective evidence to corroborate the 
connection.  




Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The M & ROC notified the appellant of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the August 1999 
Statement of the Case, February 2000 Supplemental Statement 
of the Case, and June 2003 Supplemental Statement of the 
Case.  In these documents, the M & ROC also provided notice 
of what evidence it had considered.    
 
In October 2002, the M & ROC sent the appellant a VCAA 
letter.  In this letter, the M & ROC asked the appellant to 
tell it about any additional evidence he wanted obtained.  
The letter told the appellant that the M & ROC was required 
to make reasonable efforts in obtaining relevant records and 
to inform the appellant about the attempts.  Throughout the 
appeal and in the VCAA letter, the appellant has been asked 
to provide VA with information about other evidence that 
might be available, and was told VA would assist him in 
obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  In short, the M 
& ROC has informed the appellant which information and 
evidence that the appellant was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the appellant.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the appellant.

In the instant case, the record reflects that the VCAA letter 
was sent in October 2002.  The letter told the appellant what 
evidence was needed to substantiate his claim.  Development 
of the claim continued, with the appellant actively 
participating in that development.  For example, in May 2003 
the appellant underwent a VA examination.  In June 2003, he 
was given a supplemental statement of the case, and he was 
informed that he could submit additional information.  
Because the appellant was aware that the development of the 
evidentiary record with regard to his claim was not limited 
to the 30 day response period (or, in this case, 60 day 
response period specified in the October 2002 VCAA letter) 
contained in 38 C.F.R. § 3.159(b)(1), the appellant's claim 
was not disadvantaged as a result of any misleading 
statement.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.  
	
II.	Service connection for residuals of compression 
fractures of the cervical spine.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).  
 
Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
INACDUTRA generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2002).

The question that must be answered regarding the appellant is 
whether any current residuals of compression fractures of the 
cervical spine are related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  
The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

First, while there is some evidence that the appellant 
suffered some back and neck problems, the evidence does not 
show that an injury was incurred while on INACDUTRA.  On his 
claim for compensation, the appellant indicated that he was 
injured on April 5, 1997.  During his personal hearing, the 
appellant indicated that he injured himself on or around 
April 7, 1997.  Personnel records verify that the appellant 
had a period of INACDUTRA from April 5, 1997, to April 6, 
1997.  However, there are no treatment records documenting an 
injury while on INACDUTRA in April 1997.  Furthermore, the 
appellant's medical history report dated December 1997 
indicated that he had seen several doctors since March 1997, 
prior to his alleged injury, for problems regarding the upper 
right side of his back and neck.  A treatment report dated 
March 1997 from private physician Dr. T. K.'s office 
indicated that the appellant complained of pain in the upper 
right back, and that he had been very active and lifting.    

There is some evidence indicating that the appellant 
sustained a compression fracture, and that a medical nexus 
exists between the appellant's compression facture and his 
apparent in-service injury.  In October 1997, Dr. T. K. 
diagnosed the appellant with a thoracic compression fracture 
and radicular pain secondary to the thoracic compression 
fracture.  In August 1999, Dr. T. K. concluded that it seemed 
reasonable to assume that the force on the spine that was a 
result of the appellant's work while in the military directly 
caused the compression fractures.  In January 2000, Dr. T. K. 
also stated that the appellant clearly had a disease process, 
and that this process was clearly accelerated by the heavy 
field exercises in service that were done, at the onset of 
his back symptoms.  The physician concluded that the 
appellant suffered from continued symptoms from that time and 
had a disability directly related to those symptoms.  




On the other hand, several private physicians were unable to 
produce objective findings of a cervical fracture.  In May 
1997, Dr. L. K. noted some reduced sensation of pin prick 
neurologically in the C6 nerve root distribution, as well as 
a positive foraminal compression sign.  However, he did not 
find other clear cut abnormalities, and concluded that the 
appellant's cervical spine x-rays were relatively normal.  
After ordering an MRI be performed in June 1997, Dr. L. K. 
found the craniocervical junction appeared unremarkable.  No 
abnormal signal within the cervical spinal cord was found.  
No abnormal disc protrusion nor significant stenosis was 
found.  He concluded that no significant abnormality was 
found on the appellant's cervical spinal MRI.  

In September 1997, Dr. S. M. examined the appellant and also 
found no objective evidence of a cervical fracture.  He 
ordered an upper thoracic spine x-ray.  Upon review of the x-
ray and prior cervical and thoracic spinal radiographs and a 
cervical spinal MRI, his impression was mild upper thoracic 
scoliosis, convex to the patient's left, centered at about 
the T4 level.  There were minimal compression deformities at 
the T2 level on a prior MRI, with suggestion of some mild 
vertebral body height loss at the T5 level.  While a DEXA 
scan performed in October 1997 showed osteoporosis in the 
spine, Dr. S. M's objective findings produced no evidence of 
a cervical fracture.  In an October 1997 report, Dr. S. M. 
indicated that multiple MRI images of the thoracic spine were 
performed.  Visualized spinal cord was within normal limits 
with no evidence of abnormal signal.  His impression was no 
evidence of disc herniation with normal appearing thoracic 
cord. 
  
Dr. T. K. himself recognized that different physicians did 
not find evidence of a compression fracture.  In reviewing 
the appellant's medical history in a letter dated December 
1997, Dr. T. K. stated that a prior thoracic MRI performed 
earlier showed no evidence of abnormalities.  A cervical CT 
with a myelogram was reportedly without abnormalities.  Yet, 
despite the above findings, Dr. T. K. in October 1997 
diagnosed the appellant with a thoracic compression fracture 
and radicular pain secondary to the thoracic compression 
fracture.  


Further credible evidence indicated that the veteran does not 
have residuals of a compression fracture of the cervical 
spine.  The appellant was given a spinal examination in May 
2003.  The same VA examiner issued a June 2003 addendum.  
Upon review of the appellant's cervical spine series of x-
rays, the VA physician did not "see any signs of fracture on 
these x-rays nor do I see any signs of an old fracture."  
Upon review of the cervical spine MRI and thoracic spine MRI, 
there was a very mild chronic mid and anterosuperior endplate 
compression deformity of the second thoracic.  Otherwise, 
there was a normal MRI of the thoracic spine with normal 
alignment, no spinal stenosis, and normal appearance of the 
thoracic cord.  As far as the cervical spine was concerned, 
it was unremarkable.  There was no sign of fracture, no sign 
of spinal stenosis, and no sign of herniated nucleus pulposi.

The VA physician concluded that, in this case, the appellant 
had an alleged injury to his neck while carrying a mobility 
bag when he was in the reserves, in 1997.  He has no sign of 
residual fracture of the spine and no sign of nerve 
compression either of the cervical spine, the thoracic spine, 
or the cervicothoracic junction.  The physician stated that 
it was very difficult for him to relate the veteran's present 
complaint to his episode in 1997.  The physician did not have 
any objective evidence to corroborate the connection.  

In assessing the medical opinions in the record, more weight 
is given to the May/June 2003 VA opinion than the private 
opinion of Dr. T. K.  The May/June 2003 VA opinion is based 
upon review and assessment of the veteran's entire medical 
record.  The VA physician ordered and reviewed the series of 
x-rays and MRI imaging of the appellant's cervical and 
thoracic spine.  He was aware of the appellant's subjective 
account of injury and related information.  He reviewed the 
appellant's medical records, including medical history, 
physical examination, and diagnostic and clinical test 
results.  He concluded that did not see any signs of fracture 
from the cervical spine x-rays or any signs of an old 
fracture. There was a normal MRI of the thoracic spine with 
normal alignment, no spinal stenosis, and normal appearance 
of the thoracic cord.  The cervical spine was unremarkable.  
There was no sign of fracture, no sign of spinal stenosis, 
and no sign of herniated nucleus pulposi.  

He had no sign of residual fracture of the spine and no sign 
of nerve compression either of the cervical spine, the 
thoracic spine, or the cervicothoracic junction.  The 
physician stated that it was very difficult for him to relate 
the veteran's present complaint to his episode in 1997 
because he did not have any objective evidence to corroborate 
the connection.  

By contrast, Dr. T. K.'s nexus opinion was not made based on 
all the objective findings of the veteran's medical record.  
In October 1997, Dr. T. K.'s impression was that the 
appellant had a recent compression fracture.  Treatment 
records from that time show that the appellant himself 
indicated that he had a recent compression fracture.  
However, these records do not show testing or other objective 
findings to support Dr. T. K.'s conclusion of a compression 
fracture.  Furthermore, the objective findings of Dr. L. K. 
and Dr. S. M. do not support Dr. T. K.'s assessment.  

Therefore, in light of the objective findings of record, Dr. 
T. K.'s statements of a medical link between a current 
compression fracture and the alleged in-service injury are 
unpersuasive.  Dr. T. K. stated in August 1999 that the force 
on the appellant's spine that was a result of his work while 
in the military caused the compression fractures.  The 
objective evidence of veteran's medical record, as described 
above, does not show a clinical diagnosis of a compression 
fracture of the cervical spine.  Dr. T. K. stated in January 
2000 that the appellant clearly has a disease process, and 
this disease process has clearly been accelerated by the 
heavy field exercises that were done at the onset of his 
symptoms.  While the veteran may have a disease process, the 
objective findings of record do not support a medical link 
that "heavy field exercises" caused a compression fracture 
of the cervical spine.

In conclusion, after weighing the medical evidence, the Board 
places the greatest weight on the May/June 2003 VA opinion, 
and the May 1997 opinion of Dr. L. K and September 1997 
opinion of Dr. S. M.  These opinions are most persuasive 
because they are based on the objective findings of record.  



As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for residuals of compression 
fractures of the cervical spine must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of 
compression fractures of the cervical spine is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



